Citation Nr: 0905849	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity, to include as secondary to 
service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity, to include as secondary to 
service-connected diabetes mellitus.  

3.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

5.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO.  

In November 2008, the Veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Veteran's Law Judge at the RO.  A transcript 
of these proceedings has been associated with the veteran's 
claims file.  

At the hearing, the record was held open for 14 days in order 
to associate relevant medical records with the veteran's 
claims file.  Additional records were associated with the 
veteran's file, accompanied by a waiver of RO consideration.  
These records will be considered by the Board in reviewing 
the veteran's claims.  

The issues of service connection for PTSD, hearing loss, and 
tinnitus are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

The veteran is not currently shown to have peripheral 
neuropathy of the right or left upper extremity  that can be 
causally linked to any event or incident of his active 
service or to a service-connected disability.  



CONCLUSION OF LAW

The veteran does not have right or left upper extremity 
manifested by peripheral neuropathy due to disease or injury 
that was incurred in or aggravated by active service; nor may 
any be presumed to have been incurred therein; nor is any 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a)  (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, explains VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in August and December 2004, and 
March 2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, as well as 
the type of evidence VA would assist him in obtaining.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims, 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The RO provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claims, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, the veteran's 
testimony before the Board, and statements submitted by the 
veteran and his representative in support of his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.   Further, service connection may 
be granted for disability proximately due to or the result of 
a service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the evidence is against 
the veteran's claims of service connection for right and left 
upper peripheral neuropathy.  

Here, the Board notes that the veteran has been service-
connected for diabetes mellitus and for peripheral neuropathy 
of both lower extremities as secondary to his service-
connected diabetes mellitus.  The veteran in this case also 
contends that he has peripheral neuropathy of both upper 
extremities as secondary to his service-connected diabetes 
mellitus.  The veteran's medical records, however, do not 
indicate that the Veteran has been diagnosed with these 
conditions.  

In this case, the veteran's medical records indicate that his 
private physician noted, in treatment records as early as 
July 2004, that the Veteran reported that he was having 
symptoms of neuropathy in his hands and had agreed to go on 
medication for the condition.  

The Veteran also indicated in an April 2006 treatment note 
that he had peripheral neuropathy of his hands and feet.  A 
May neurological examination, however, was noted to be 
grossly intact, and there is no diagnosis of upper extremity 
peripheral neuropathy in the many medical records contained 
in veteran's claims file.  

In this regard, the Board also notes that during a November 
2008 VA examination in connection with an increase rating for 
diabetes mellitus and lower extremity peripheral neuropathy, 
the veteran's upper extremities were indicated to be normal 
when tested for vibration, pain, light touch, and position 
sense.  

Based on the foregoing, service connection for peripheral 
neuropathy of the bilateral upper extremities must be denied.  
The veteran's medical records do not indicate that the 
veteran has been currently diagnosed with these conditions.  
And without a current diagnosis of disability, the claim for 
service connection cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).    

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  



ORDER

Service connection for claimed peripheral neuropathy, right 
upper extremity, to include as secondary to service-connected 
diabetes mellitus, is denied.  

Service connection for claimed peripheral neuropathy, left 
upper extremity, to include as secondary to service-connected 
diabetes mellitus, is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for PTSD, hearing loss, and tinnitus must be 
remanded for further action.  

With respect to the veteran's hearing loss and tinnitus 
claims, the Veteran testified before the Board that he was 
exposed to excessive noise while serving on active duty in 
the Republic of Vietnam.  Specifically, the Veteran indicated 
that he was a door gunner on an H-21 helicopter in Vietnam 
and that he flew missions between 1 and 5 times per day 
nearly every day for approximately nine months.  

The Veteran indicated that the helicopter noise was extremely 
loud and the he wore no hearing protection during flights, 
instead wearing only a helmet with intercom.  In addition, 
the Veteran and his wife also testified that the Veteran has 
had hearing loss and tinnitus for many years. 

The Board finds that a VA examination would be beneficial in 
providing current evidence of the nature and etiology of any 
hearing loss and tinnitus the veteran may have.  The veteran 
should therefore be afforded an opportunity to be examined in 
connection with his claim.  

Specifically, the examiner should comment on whether any 
exposure to noise in service resulted in any current hearing 
loss or tinnitus.  Pursuant to VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A; 
38 C.F.R. § 3.159(c)(4).  

With respect to the veteran's PTSD claim, the Board notes 
that the medical evidence in this case shows that the veteran 
has been diagnosed as suffering from PTSD.  In addition, the 
veteran reports having served in the Republic of Vietnam for 
over 9 months.  His MOS was multi-engine airplane mechanic.  
The Veteran stated that he served with the A transportation 
Company, 45th Aviation, which was later re-designated as the 
117th Air Mobile Light, near Qui Nhon in Vietnam from 
November 1962 to July 1963.  

Here, the Board notes that the RO determined in this case 
that there was no proof that the veteran had engaged in 
combat with the enemy while serving in the Republic of 
Vietnam.  The veteran's claims file, however, indicates that 
the Veteran received three separate Citations for the Air 
Medal, each indicating that he actively participated as a 
crew member of an Army aircraft in at least 25 combat 
operational or aerial reconnaissance missions in the combat 
zone or over hostile territory in support of 
counterinsurgency operations, and that on various occasions 
his aircraft was the target of hostile small arms and 
automatic weapons fire.  

The Veteran also submitted the statement of a fellow 
serviceman who served with the Veteran stating that they 
served in a combat support role and had suffered several 
deaths and wounded in his unit.  

The veteran in this case states that his stressors consist of 
(1) being involved in a helicopter crash (his first ever 
ride) in the first week of November 1962, (2) witnessing the 
aftermath of the death of a pilot, Charles Holloway, who had 
been shot in the head during a flight on the veteran's 19th 
birthday (December 22, 1962), (3) being made aware of the 
death of a friend, Donald Braman, who was killed in the Delta 
when his ship was shot down, (4) being subject to small arms 
fire during flight missions, (5) flying missions that 
evacuated the dead and wounded, (6) being forced down in 
hostile territory when a companion helicopter had maintenance 
problems, and (7) helping the in the aftermath of a stateside 
airplane crash at Fort Benning Georgia, when he served with 
the 516 Transportation Complaints of, 11th Air Assault 
Division.  He indicated that he helped pull dead and wounded 
from the plane.  

In support of his stressors, the Veteran submitted the lay 
statement of a fellow soldier regarding the combat status of 
the flight missions and the death of Charles Holloway, 
photographs of the helicopter that crashed in November 1962, 
photographs of himself and the helicopter that he flew in 
during his service in Vietnam, and details from the National 
Archives website confirming the death of Charles Holloway 
under hostile circumstances.  The Veteran also testified to 
his in-service experiences in a hearing before the Board.   

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register reflecting the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
changes to 38 C.F.R. § 3.304(f) were made effective the date 
of the Cohen decision.  Service connection for PTSD requires 
(1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  

"Credible supporting evidence" does not mean that the 
veteran must definitively establish his personal engagement 
in combat.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" too narrowly).  

Rather, the veteran's presence with his unit at a time when 
his unit is attacked tends to show that that the veteran 
experienced such attack personally, without specifically 
showing his personal participation.  See Id.; see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In light of the foregoing, the Board finds that additional 
development is required prior to appellate handling of this 
matter.  

Prior to affording a VA examination, the RO should also 
contact the veteran and his  representative and request that 
he identify all VA and non-VA health care providers, other 
than those already associated with the veteran's claims file, 
that treated the veteran since service for PTSD, hearing 
loss, and tinnitus.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who 
treated the veteran since service for 
PTSD, hearing loss, and tinnitus.  This 
should include any treatment for the 
Veteran's PTSD at the Princeton Vet 
Center dated since August 2004.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  
If the veteran believes that all relevant 
medical records have been obtained, ask 
that he notify the VA that there is no 
more evidence to submit in order to 
prevent further delay in the adjudication 
of the claim.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should contact the 
veteran and schedule a VA examination in 
order to determine the nature and 
etiology of any hearing loss and tinnitus 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The report of examination should contain 
the results of puretone testing in 
decibels from 500 to 4000 Hertz in both 
ears.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that that any documented 
hearing loss and tinnitus is related to 
the acoustic trauma the veteran testified 
that he experienced in service.  The 
examiner should provide complete 
rationale for all conclusions reached.  

3.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide any information, including 
specific dates, locations, names of other 
persons involved, etc., relating to 
claimed service stressors.  The veteran 
should be advised that this information 
is necessary to obtain supportive 
evidence of the claimed stressful events 
in service and that he must be specific 
as possible, because without such details 
an adequate search for verifying 
information cannot be conducted.  

The veteran should also be advised that 
he should provide buddy statements or 
other corroborating testimony that may 
support his stressors.  The RO should 
afford the veteran an opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding his claimed 
stressors.  

4.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  The RO 
should also confirm the veteran's unit, 
MOS, dates during which the veteran was 
associated with his unit(s), and dates 
during which the veteran was in the 
Republic of Vietnam.  The RO also should 
determine whether any awards based on 
combat service, including the three 
Citations for the Air Medal, were related 
to combat service.  All indicated actions 
to verify any claimed stressor event must 
be undertaken in this regard.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.   The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  

If the examiner diagnoses the veteran as 
having PTSD, the examiner must 
specifically indicate the stressor or 
stressors underlying that diagnosis and 
offer an opinion as to the likelihood 
that there is a link established by the 
medical evidence between the veteran's 
PTSD and such stressor(s).  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

6.  After completion of all indicated 
development, the RO should re-adjudicate 
the veteran's claim in light of all the 
evidence of record.  If any determination 
remains adverse to the veteran, he and 
his representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


